141 Ga. App. 506 (1977)
233 S.E.2d 872
HUGHES
v.
THE STATE.
53570.
Court of Appeals of Georgia.
Submitted March 2, 1977.
Decided March 4, 1977.
Leiden & Butler, L. Daniel Butler, for appellant.
Richard E. Allen, District Attorney, Evita A. Paschall, Assistant District Attorney, for appellee.
WEBB, Judge.
Duane P. Hughes was convicted of burglary and sentenced to twenty years to be served concurrently with any other sentence.
1. Hughes asserts on appeal that the trial court erred in refusing to grant a mistrial when a GBI agent testifying on rebuttal for the prosecution stated that *507 Hughes had admitted to burglarizing several locations not connected with the offense being tried. While such evidence is as a general rule inadmissible it may be admitted when the defendant himself has put his character in issue. Hodges v. State, 85 Ga. App. 617, 623 (2) (70 SE2d 48) (1952) and cits. Prior to the testimony objected to, Hughes testified extensively on direct examination as to other burglaries from which he returned the goods because he realized he had made a mistake, his "fencing" activities and his addiction to amphetamines. This enumeration is without merit. Scarver v. State, 130 Ga. App. 297 (2) (202 SE2d 850) (1973); Willingham v. State, 134 Ga. App. 144, 145 (2) (213 SE2d 516) (1975).
2. The trial court likewise did not err in admitting certified copies of Hughes' prior convictions for impeachment purposes after Hughes testified on direct examination, "I'm not a criminal... I'm not the type of person that goes out and burglarizes someone's house." Since he placed his character into evidence he was subject to impeachment as any other witness under the provisions of Code §§ 38-1802, 38-1803. Leverette v. State, 107 Ga. App. 712 (131 SE2d 782) (1963); Stack v. State, 234 Ga. 19, 25 (1d) (214 SE2d 514) (1975).
Judgment affirmed. Deen, P. J., and Marshall, J., concur.